EXHIBIT 10.30

 

INDEMNIFICATION AGREEMENT

 

AGREEMENT

 

This Agreement is made as of                         , by and between Infonet
Services Corporation, a Delaware corporation (the “Company”), and             
(“Director”).

 

W I T N E S S E T H:

 

WHEREAS, in order to clarify certain responsibilities of the Company regarding
the indemnification of Director, and

 

WHEREAS, the Company expects to incur significantly increased costs for
directors’ and officers’ liability insurance than have historically been charged
the Company; and

 

WHEREAS, the Company has been advised by its Director of Risk Management, that
there can be no assurance that such insurance will continue to be available to
the Company and Director, and believes that it is possible that the cost of such
insurance, if obtainable, may not be acceptable to the Company; and

 

WHEREAS, Director is unwilling to serve, or continue to serve, the Company as a
director without assurances that adequate liability insurance, indemnification
or a combination thereof is, and will continue to be, provided; and

 

WHEREAS, the Company, in order to induce Director to continue to serve the
Company, has agreed to provide Director with the benefits contemplated by this
Agreement which benefits are intended to supplement or replace, if necessary,
the Company’s existing directors’ and officers’ liability insurance; and

 

WHEREAS, as a result of the provision of such benefits Director has agreed to
serve or to continue to serve as a director of the Company;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises, conditions, representations
and warranties set forth herein, including the Director’s continued service to
the Company, the Company and Director hereby agree as follows:

 

1. Definitions. The following terms, as used herein, shall have the following
respective meanings:

 

“Covered Amount” means Loss and Expenses which, in type or amount, are not
insured under the directors’ and officers’ liability insurance maintained by the
Company from time to time.

 

“Covered Act” means any breach of duty, neglect, error, misstatement, misleading
statement, omission or other act done or wrongfully attempted by Director on
behalf of the Company or with regard to any Company employee benefit plan or
plans, including any of the foregoing alleged by any claimant or any claim
against Director in connection with his service as a director or officer of the
Company.

 

“D&O Insurance” means the directors’ and officers’ liability insurance issued by
the insurer(s), and having the policy number(s), amount(s) and deductible(s) set
forth on Exhibit A hereto and any replacement or substitute policies issued by
one or more reputable insurers providing in all respects coverage at least
comparable to and in the same amount as that provided under the policy or
policies identified on Exhibit A.

 

“Determination” means a determination, based on the facts known at the time,
made by:

 

(i) A majority vote of the directors who are not parties to the action, suit or
proceeding as to which indemnification has been requested, even though less than
a quorum, or, if there are no such directors, or if such directors so direct; or

 

(ii) Independent legal counsel in a written opinion prepared at the request of a
majority of a quorum of disinterested directors; or

 

(iii) A majority of the disinterested stockholders of the Company; or

 

2



--------------------------------------------------------------------------------

(iv) A final adjudication by a court of competent jurisdiction.

 

“Determined” shall have a correlative meaning.

 

“Excluded Claim” means any payment for Losses or Expenses in connection with any
claim:

 

(i) Based upon or attributable to Director gaining in fact any personal profit
or advantage to which Director is not entitled; or

 

(ii) For the return by Director of any remuneration paid to Director without the
previous approval of the stockholders of the Company which is illegal; or

 

(iii) For an accounting of profits in fact made from the purchase or sale by
Director of securities of the Company within the meaning of Section 16 of the
Securities Exchange Act of 1934 as amended, or similar provisions of any state
law; or

 

(iv) Resulting from Director’s knowingly fraudulent, dishonest or willful
misconduct; or

 

(v) The payment of which by the Company under this Agreement is not permitted by
applicable law; or

 

(vi) The payment of which would cause the total amount of all Losses and
Expenses paid by the Company to exceed the Covered Amount.

 

“Expenses” means any reasonable expenses incurred by Director as a result of a
claim or claims made against him for Covered Acts including, without limitation,
counsel fees and costs of investigative, judicial or administrative proceedings
or appeals, but shall not include Fines.

 

“Fines” means any fine, penalty or, with respect to an employee benefit plan,
any excise tax or penalty assessed with respect thereto.

 

3



--------------------------------------------------------------------------------

“Loss” means any amount which Director is legally obligated to pay as a result
of a claim or claims made against him for Covered Acts including, without
limitation, damages and judgments and sums paid in settlement of a claim or
claims, but shall not include Fines.

 

2. Maintenance of D&O Insurance.

 

(a) The Company hereby represents and warrants that Exhibit A contains a
complete and accurate description of the policies of directors’ and officers’
liability insurance purchased by the Company and that such policies are in full
force and effect.

 

(b) The Company hereby covenants and agrees that, so long as Director shall
continue to serve as a director of the Company and thereafter so long as
Director shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative,
by reason of the fact that Director was a director of the Company, the Company,
subject to Section 2(d), shall maintain in full force and effect D&O Insurance.

 

(c) In all policies of D&O Insurance, Director shall be named as an insured in
such a manner as to provide Director the same rights and benefits, subject to
the same limitations, as are accorded to the Company’s directors or officers
most favorably insured by such policy.

 

(d) The Company shall have no obligation to maintain D&O Insurance if the
Company determines in good faith that such insurance is not reasonably
available, the premium costs for such insurance is disproportionate to the
amount of coverage provided, or the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit.

 

3. Indemnification. The Company shall indemnify Director and hold him harmless
from the Covered Amount of any and all Losses and Expenses subject, in each
case, to the further provisions of this Agreement.

 

4



--------------------------------------------------------------------------------

4. Excluded Coverage.

 

(a) The Company shall have no obligation to indemnify Director for and hold him
harmless from any Loss or Expense which has been determined, by final
adjudication by a court of competent jurisdiction, to constitute an Excluded
Claim.

 

(b) The Company shall have no obligation to indemnify Director and hold him
harmless for any Loss or Expense to the extent that Director is indemnified by
the Company pursuant to the Company’s Bylaws or otherwise indemnified.

 

5. Indemnification Procedures.

 

(a) Promptly after receipt by Director of notice of the commencement of or the
threat of commencement of any action, suit or proceeding, Director shall, if
indemnification with respect thereto may be sought from the Company under this
Agreement, notify the Company of the commencement thereof.

 

(b) If, at the time of the receipt of such notice, the Company has D&O Insurance
in effect, the Company shall give prompt notice of the commencement of such
action, suit or proceeding to the insurers in accordance with the procedures set
forth in the respective policies in favor of Director. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Director, all Losses and Expenses payable as a result of such
action, suit or proceeding in accordance with the terms of such policies.

 

(c) To the extent the Company does not, at the time of the commencement of or
the threat of commencement of such action, suit or proceeding, have applicable
D&O Insurance, or if a Determination is made that any Expenses arising out of
such action, suit or proceeding will not be payable under the D&O Insurance then
in effect, the Company shall be obligated to pay the Expenses of any such
action, suit or proceeding in advance of the final disposition thereof and the
Company, if appropriate, shall be entitled to assume the defense of such action,
suit or proceeding, with counsel satisfactory to Director, upon the delivery to

 

5



--------------------------------------------------------------------------------

Director of written notice of its election so to do. After delivery of such
notice, the Company will not be liable to Director under this Agreement for any
legal or other Expenses subsequently incurred by the Director in connection with
such defense other than reasonable Expenses of investigation provided that
Director shall have the right to employ its counsel in any such action, suit or
proceeding but the fees and expenses of such counsel incurred after delivery of
notice from the Company of its assumption of such defense shall be at the
Director’s expense provided further that if (i) the employment of counsel by
Director has been previously authorized by the Company, (ii) Director shall have
reasonably concluded that there may be a conflict of interest between the
Company and Director in the conduct of any such defense or (iii) the Company
shall not, in fact, have employed counsel to assume the defense of such action,
the fees and expenses of counsel shall be at the expense of the Company.

 

(d) All payments on account of the Company’s indemnification obligations under
this Agreement shall be made within sixty (60) days of Director’s written
request therefor unless a Determination is made that the claims giving rise to
Director’s request are Excluded Claims or otherwise not payable under this
Agreement, provided that all payments on account of the Company’s obligations
under Paragraph 5(c) of this Agreement prior to the final disposition of any
action, suit or proceeding shall be made within twenty (20) days of Director’s
written request therefor and such obligation shall not be subject to any such
determination but shall be subject to Paragraph 5(e) of this Agreement.

 

(e) Director agrees that he will reimburse the Company for all Losses and
Expenses paid by the Company in connection with any action, suit or proceeding
against Director in the event and only to the extent that a Determination shall
have been made by a court in a final adjudication from which there is no further
right of appeal that the Director is not entitled to be indemnified by the
Company for such Expenses because the claim is an Excluded Claim or because
Director is otherwise not entitled to payment under this Agreement.

 

6



--------------------------------------------------------------------------------

6. Settlement. The Company shall have no obligation to indemnify Director under
this Agreement for any amounts paid in settlement of any action, suit or
proceeding effected without the Company’s prior written consent. The Company
shall not settle any claim in any manner which would impose any Fine or any
obligation on Director without Director’s written consent. Neither the Company
nor Director shall unreasonably withhold their consent to any proposed
settlement.

 

7. Rights Not Exclusive. The rights provided hereunder shall not be deemed
exclusive of any other rights to which the Director may be entitled under any
bylaw, agreement, vote of stockholders or of disinterested directors or
otherwise, both as to action in his official capacity and as to action in any
other capacity by holding such office, and shall continue after the Director
ceases to serve the Corporation as a Director.

 

8. Enforcement.

 

(a) Director’s right to indemnification shall be enforceable by Director only in
the Chancery Court of the State of Delaware and shall be enforceable
notwithstanding any adverse Determination, other than a Determination which has
been made by a final adjudication of a court of competent jurisdiction. In any
such action, if a prior adverse Determination has been made, the burden of
proving that indemnification is required under this Agreement shall be on
Director. The Company shall have the burden of proving that indemnification is
not required under this Agreement if no prior adverse Determination shall have
been made.

 

(b) In the event that any action is instituted by Director under this Agreement,
or to enforce or interpret any of the terms of this Agreement, Director shall be
entitled to be paid all court costs and expenses, including reasonable counsel
fees, incurred by Director with respect to such action, unless the court
determines that each of the material assertions made by Director as a basis for
such action were not made in good faith or were frivolous.

 

7



--------------------------------------------------------------------------------

9. Severability. In the event that any provision of this Agreement is determined
by a court to require the Company to do or to fail to do an act which is in
violation of applicable law, such provision shall be limited or modified in its
application to the minimum extent necessary to avoid a violation of law, and, as
so limited or modified, such provision and the balance of this Agreement shall
be enforceable in accordance with their terms.

 

10. Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware.

 

11. Consent to Jurisdiction. The Company and the Director each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the Chancery Court of the State of Delaware.

 

12. Successor and Assigns. This Agreement shall be (i) binding upon all
successors and assigns of the Corporation (including any transferee of all or
substantially all of its assets and any successor by merger or otherwise by
operation of law) and (ii) shall be binding on and inure to the benefit of the
heirs, personal representatives and estate of Director.

 

13. Amendment. No amendment, modification, termination or cancellation of this
Agreement shall be effective unless made in a writing signed by each of the
parties hereto.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Director have executed this Agreement as of
the day and year first above written.

 

DIRECTOR

     

INFONET SERVICES CORPORATION

By:  

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

Name:

         

Name:

               

Title:

   

 

9